                      Case 4:20-cv-00454-KGB Document 21 Filed 04/27/20 Page 1 of 4
                                                                                         4months,ATLC2,CLOSED
                                         U.S. District Court
                                Northern District of Georgia (Atlanta)
                           CIVIL DOCKET FOR CASE #: 1:20−cv−00836−AT

Wright v. Tyler Technologies, Inc.                                 Date Filed: 02/24/2020
Assigned to: Judge Amy Totenberg                                   Date Terminated: 04/24/2020
Cause: 29:216(b) Labor − Minimum wage or overtime compensation     Jury Demand: Plaintiff
                                                                   Nature of Suit: 710 Labor: Fair Standards
                                                                   Jurisdiction: Federal Question
Plaintiff
Matthew Wright                                       represented by Matthew Wilson Herrington
                                                                    DeLong Caldwell Bridgers Fitzpatrick &
                                                                    Benjamin, LLC
                                                                    101 Marietta Street NW
                                                                    Suite 2650
                                                                    Atlanta, GA 30303
                                                                    404−596−7972
                                                                    Fax: 404−596−7972
                                                                    Email: matthew.herrington@dcbflegal.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                   Mitchell Douglas Benjamin
                                                                   DeLong Caldwell Bridgers Fitzpatrick &
                                                                   Benjamin, LLC
                                                                   101 Marietta Street, NW
                                                                   2650 Centennial Tower
                                                                   Atlanta, GA 30303
                                                                   404−979−3150
                                                                   Fax: 770−859−0754
                                                                   Email: benjamin@dcbflegal.com
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED


V.
Defendant
Tyler Technologies, Inc.                             represented by Amanda E. Brown
                                                                    Reed Smith LLP
                                                                    2501 N. Harwood Street
                                                                    Suite 1700
                                                                    Dallas, TX 75201
                                                                    469−680−4232
                                                                    Email: aebrown@reedsmith.com
                                                                    LEAD ATTORNEY
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED

                                                                   Paulo B. McKeeby
                                                                   ReedSmith
                  Case 4:20-cv-00454-KGB Document 21 Filed 04/27/20 Page 2 of 4
                                                                     2501 N. Harwood
                                                                     Ste 1700
                                                                     Dallas, TX 75201
                                                                     469−680−4227
                                                                     Fax: 469−680−4299
                                                                     Email: pmckeeby@reedsmith.com
                                                                     LEAD ATTORNEY
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                     Maxwell R. Jones
                                                                     Dentons US LLP−GA Atl
                                                                     One Peachtree Center, Suite 5300
                                                                     303 Peachtree Street, N.E.
                                                                     Atlanta, GA 30308−3201
                                                                     404−527−4000
                                                                     Email: max.jones@dentons.com
                                                                     ATTORNEY TO BE NOTICED

                                                                     Robert Daniel Beale
                                                                     Dentons US LLP−GA Atl
                                                                     One Peachtree Center, Suite 5300
                                                                     303 Peachtree Street, N.E.
                                                                     Atlanta, GA 30308−3201
                                                                     404−527−4000
                                                                     Email: dan.beale@dentons.com
                                                                     ATTORNEY TO BE NOTICED


Date Filed   #    Docket Text

02/24/2020   Ï1   COMPLAINT with Jury Demand filed by Matthew Wright. (Filing fee $400, receipt number
                  AGANDC−9405387) (Attachments: # 1 Civil Cover Sheet) (jed) Please visit our website at
                  http://www.gand.uscourts.gov/commonly−used− forms to obtain Pretrial Instructions and Pretrial
                  Associated Forms which includes the Consent To Proceed Before U.S. Magistrate form. (Entered:
                  02/26/2020)

02/24/2020   Ï2   Electronic Summons Issued as to Tyler Technologies, Inc. (jed) (Entered: 02/26/2020)

02/27/2020   Ï3   Certificate of Interested Persons by Matthew Wright. (Benjamin, Mitchell) (Entered: 02/27/2020)

03/02/2020   Ï4   STANDING ORDER: GUIDELINES TO PARTIES AND COUNSEL PROCEEDING BEFORE
                  THE HONORABLE AMY TOTENBERG. You are required to sign and file a Certificate of
                  Compliance in a format consistent with the Certificate of Compliance attached hereto. To request to
                  file material under seal, the Parties should follow the mechanism described in Section II(J) of
                  Appendix H to the Court's Local Civil Rules. Signed by Judge Amy Totenberg on 3/2/2020. (bnp)
                  (Entered: 03/02/2020)

03/02/2020   Ï5   NOTICE REGARDING FLSA CASES: In the event that a settlement is reached, the parties are
                  DIRECTED to file a joint Motion for Approval of the Settlement Agreement. Signed by Judge Amy
                  Totenberg on 3/2/2020. (bnp) (Entered: 03/02/2020)

03/02/2020   Ï6   CERTIFICATE of Compliance re 4 Order, (Benjamin, Mitchell) (Entered: 03/02/2020)

03/09/2020   Ï7   Return of Service Executed by Matthew Wright. Tyler Technologies, Inc. served on 3/3/2020,
                  answer due 3/24/2020. (Benjamin, Mitchell) (Entered: 03/09/2020)
                    Case 4:20-cv-00454-KGB Document 21 Filed 04/27/20 Page 3 of 4
03/17/2020    Ï8    ORDER AND NOTICE FOR ALL CIVIL CASES ASSIGNED TO DOCKET OF JUDGE
                    TOTENBERG. Signed by Judge Amy Totenberg on 3/17/2020. (rjs) (Entered: 03/17/2020)

03/18/2020    Ï9    NOTICE of Appearance by Maxwell R. Jones on behalf of Tyler Technologies, Inc. (Jones,
                    Maxwell) (Entered: 03/18/2020)

03/18/2020   Ï 10   NOTICE of Appearance by Robert Daniel Beale on behalf of Tyler Technologies, Inc. (Beale,
                    Robert) (Entered: 03/18/2020)

03/19/2020   Ï 11   CERTIFICATE of Compliance (for Robert Beale and Maxwell Jones) by Tyler Technologies, Inc.
                    re 4 Order, (Beale, Robert) Modified on 3/19/2020 to edit event text(bnp). (Entered: 03/19/2020)

03/23/2020   Ï 12   General Order 20−01 re: COURT OPERATIONS UNDER THE EXIGENT CIRCUMSTANCES
                    CREATED BY COVID−19 AND RELATED CORONAVIRUS. Signed by Judge Thomas W.
                    Thrash, Jr. on 3/16/2020. (bnp) (Entered: 03/23/2020)

03/24/2020   Ï 13   APPLICATION for Admission of Paulo B. McKeeby Pro Hac Vice (Application fee $ 150, receipt
                    number AGANDC−9515068).by Tyler Technologies, Inc.. (Beale, Robert) Documents for this entry
                    are not available for viewing outside the courthouse. (Entered: 03/24/2020)

03/24/2020   Ï 14   APPLICATION for Admission of Amanda E. Brown Pro Hac Vice (Application fee $ 150, receipt
                    number AGANDC−9515147).by Tyler Technologies, Inc.. (Beale, Robert) Documents for this entry
                    are not available for viewing outside the courthouse. (Entered: 03/24/2020)

03/24/2020   Ï 15   MOTION to Dismiss with Brief In Support by Tyler Technologies, Inc.. (Attachments: # 1 Brief
                    (Tyler Technologies, Inc.'s Memorandum of Law in Support of Its Motion to Dismiss), # 2 Exhibit
                    (Ex. A − Declaration of Gregory Savard), # 3 Exhibit (Ex. B − Declaration of Hillary Pasch), # 4
                    Text of Proposed Order (Proposed Order))(Beale, Robert) (Entered: 03/24/2020)

03/24/2020   Ï 16   Certificate of Interested Persons by Tyler Technologies, Inc.. (Beale, Robert) (Entered: 03/24/2020)

03/27/2020     Ï    APPROVAL by Clerks Office re: 13 APPLICATION for Admission of Paulo B. McKeeby Pro Hac
                    Vice (Application fee $ 150, receipt number AGANDC−9515068).. Attorney Paulo B. McKeeby
                    added appearing on behalf of Tyler Technologies, Inc. (nmb) (Entered: 03/27/2020)

03/27/2020     Ï    APPROVAL by Clerks Office re: 14 APPLICATION for Admission of Amanda E. Brown Pro Hac
                    Vice (Application fee $ 150, receipt number AGANDC−9515147).. Attorney Amanda E. Brown
                    added appearing on behalf of Tyler Technologies, Inc. (nmb) (Entered: 03/27/2020)

03/30/2020     Ï    ORDER, by docket entry only, granting 13 and 14 Applications for Admission Pro Hac Vice. By
                    Judge Amy Totenberg on 3/30/20. If the applicant does not have CM/ECF access in the Northern
                    District of Georgia already, they must request access at http://pacer.gov. If they have electronically
                    filed in this district in a previous case, please omit this step.(hfm) (Entered: 03/30/2020)

04/02/2020   Ï 17   Amended General Order 20−01 re COURT OPERATIONS UNDER THE EXIGENT
                    CIRCUMSTANCES CREATED BY COVID−19 AND RELATED CORONA VIRUS. Signed by
                    Judge Thomas W. Thrash, Jr. on 3/30/20. (jpa) (ADI) (Entered: 04/02/2020)

04/07/2020   Ï 18   Unopposed MOTION for Extension of Time to File Response re: 15 MOTION to Dismiss by
                    Matthew Wright. (Attachments: # 1 Text of Proposed Order)(Herrington, Matthew) (Entered:
                    04/07/2020)

04/07/2020     Ï    Submission of 18 Unopposed MOTION for Extension of Time to File Response re: 15 MOTION to
                    Dismiss to District Judge Amy Totenberg. (bnp) (Entered: 04/07/2020)

04/07/2020     Ï    ORDER, by docket entry only, granting 18 Motion for Extension of Time, through and including
                    April 14, 2020, to file a response re 15 MOTION to Dismiss . By Judge Amy Totenberg on 4/7/20.
                    (hfm) (Entered: 04/07/2020)
                    Case 4:20-cv-00454-KGB Document 21 Filed 04/27/20 Page 4 of 4
04/14/2020   Ï 19   RESPONSE re 15 MOTION to Dismiss filed by Matthew Wright. (Herrington, Matthew) (Entered:
                    04/14/2020)

04/24/2020   Ï 20   ORDER granting in part and denying in part 15 Motion to Dismiss. The Court GRANTS in part
                    Defendant's Motion as it pertains to transferring this case to the Eastern District of Arkansas, but
                    DENIES in part Defendant's Motion as it pertains to dismissing Plaintiff's Complaint. The Clerk of
                    the Court is DIRECTED to transfer this case to the Eastern District of Arkansas. Signed by Judge
                    Amy Totenberg on 4/24/2020. (bnp) (Entered: 04/24/2020)

04/24/2020     Ï    Civil Case Terminated. (bnp) (Entered: 04/24/2020)
